DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Examiner’s Note
Preliminary amendments submitted on 05/27/2021 do not belong to this application and therefore have not been considered by the examiner.
Information Disclosure Statement
The information disclosure statements submitted on 05/27/2021 and 03/18/2022 have been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Järmyr et al. (hereinafter, referred to as Järmyr) (US 2017/0310376).
As to claim 1, Järmyr discloses a method performed by a radio node (see paragraphs 0038 and 0217) for downlink (see paragraph 0038) precoder codebook modification (see paragraphs 0044 and 0047), the precoder codebook having a plurality of beamformers (see paragraph 0147), the method comprising: determining a radiation pattern for each beamformer of the plurality of beamformers (see Fig. 7b and paragraphs 0045, 0066, 0073, and 0146-0147); determining whether the determined radiation pattern for each beamformer of the plurality of beamformers satisfies a design criterion (see Fig. 11 and paragraphs 0092, 0095, 0101, 0107, 0110, and 0155, Järmyr in these paragraphs and Fig. 11 teaches identifying beams impacted with interference (i.e., the design criterion)); and excluding from the codebook the beamformers from the plurality of beamformers that have radiation patterns that are determined to satisfy the design criterion (see paragraphs 0047, 0155, and 0228). 
As to claim 2, Järmyr discloses that the radiation pattern for each of the plurality of beamformers includes a main lobe and at least two sidelobes (see Fig. 7b and paragraph 0073). 
As to claim 7, Järmyr discloses a radio node (see paragraphs 0038 and 0217),  comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the radio node to (see paragraphs 0224 and 0227): determine a radiation pattern for each beamformer of the plurality of beamformers (see Fig. 7b and paragraphs 0045, 0066, 0073, and 0146-0147); determine whether the determined radiation pattern for each beamformer of the plurality of beamformers satisfies a design criterion (see Fig. 11, paragraphs 0092, 0095, 0101, 0107, 0110, and 0155, Järmyr in these paragraphs and Fig. 11 teaches identifying beams impacted with interference (i.e., the design criterion)); and exclude from the codebook the beamformers from the plurality of beamformers that have radiation patterns that are determined to satisfy the design criterion (see paragraphs 0047, 0155, and 0228). 
As to claim 8, Järmyr discloses a system that modifies a downlink precoder codebook (see paragraphs 0038, 0044 and 0047), the system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the radio node to (see paragraphs 0224 and 0227): determine a radiation pattern for each beamformer of the plurality of beamformers (see Fig. 7b and paragraphs 0045, 0066, 0073, and 0146-0147); determine whether the determined radiation pattern for each beamformer of the plurality of beamformers satisfies a design criterion (see Fig. 11, paragraphs 0092, 0095, 0101, 0107, 0110, and 0155, Järmyr in these paragraphs and Fig. 11 teaches identifying beams impacted with interference (i.e., the design criterion)); and exclude from the codebook the beamformers from the plurality of beamformers that have radiation patterns that are determined to satisfy the design criterion (see paragraphs 0047, 0155, and 0228). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Järmyr, in view of Nammi et al. (hereinafter, referred to as Nammi) (US 2016/0353290).
As to claim 3, Järmyr discloses all the subject matters claimed in claim 3, except that the design criterion includes the level of interference caused to neighboring cells by the at least two sidelobes. Nammi, in the same field of endeavor, discloses a system and method for providing location-based codebook subset restriction (see the abstract). Nammi further discloses that if the UE is located near a cell edge, the network node selects a codebook subset restriction for the UE to mitigate co-channel interference to UEs (see paragraph 0057). Nammi also discloses that If the location of the UE is such that downlink transmissions to the UE may result in significant interference to UEs in the cell range expansion zone of the LPN (e.g., if the UE is located near the cell edge), then the codebook subset restriction limits feedback to only those ranks/precoding matrices that would mitigate interference to UEs in the cell range expansion area of the LPN (e.g., limit feedback to only those ranks/precoding matrices having antenna patterns with high directivity or small side lobes) (see paragraph 0053). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Järmyr and restrict the codebook, as suggested by Nammi, in order to reduce the interference and increase the performance of the communication system (see paragraph 0053).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Järmyr, in view of Xu et al. (hereinafter, referred to as Xu) (CN 10612836).
As to claim 6, Järmyr discloses all the subject matters claimed in claim 6, except that determining the radiation pattern is performed by array far-field analysis. Xu, in the same field of endeavor, discloses an antenna array system, where the radiation pattern is obtained by array far-field analysis (see paragraphs 0006, 0033, and claim 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Järmyr, as suggested by Xu, in order to determine the radiation pattern of the antenna independent of the distance from the antenna and evaluate the antennas more accurately.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632